FORM 10-Q UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to OREGON PACIFIC BANCORP (Exact name of Registrant as specified in its charter) Oregon 71-0918151 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1355 Highway 101 Florence, Oregon97439 (Address of principal executive offices) (541) 997-7121 (Issuer’s telephone number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “Accelerated Filer and Large Accelerated Filer” in Rule12b-2 of the Exchange Act. (check one): Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x The number of shares outstanding of the issuer’s Common Stock, no par value, as of July 31, 2007, was 2,208,491. OREGON PACIFIC BANCORP INDEX Part I. Financial Information Item 1. Financial statements Consolidated balance sheets 3 Consolidated statements of income and comprehensive income 4-5 Consolidated statements of changes in stockholders’ equity 6 Consolidated statements of cash flows 7 Notes to consolidated financial statements 8-11 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 11-17 Item 3. Quantitive and Qualitive Disclosures about Market Risk 17 Item 4. Controls and Procedures 17-18 Part II. Other Information Item 1. Legal proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered sales of equity securities and use of proceeds 18 Item 3. Defaults upon senior securities 18 Item 4. Submission of matters to a vote of security holders 18-19 Item 5. Other information 19 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 20 Certifications of Chief Executive Officer and Chief Financial Officer 21-23 2 Index PART1. FINANCIAL INFORMATION Item1. Financial statements OREGON PACIFIC BANCORP CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS JUNE 30, 2007 DECEMBER31, 2006 Cash and cash equivalents $ 3,701,765 $ 4,473,047 Interest-bearing deposits in banks 4,761,088 2,986,418 Available-for-sale securities, at fair value 9,712,353 10,297,348 Restricted equity securities 1,023,550 1,023,100 Loans held-for-sale 94,638 152,095 Loans, net of allowance for loan losses and deferred fees 122,406,051 121,066,553 Premises & equipment, net 8,241,759 6,986,301 Intangible assets, net 335,800 377,200 Accrued interest and other assets 2,548,710 3,943,232 Total assets $ 152,825,714 $ 151,305,294 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand deposits $ 32,548,521 $ 32,942,095 Interest-bearing demand deposits 40,188,564 39,953,529 Savings deposits 15,670,201 15,588,636 Time certificate accounts: $100,000 or more 17,062,960 16,543,011 Other time certificate accounts 17,889,563 15,583,499 Total deposits 123,359,809 120,610,770 Federal Home Loan Bank borrowings and other debt 9,244,972 11,479,806 Floating rate Junior Subordinated Deferrable Interest Debentures (Trust Preferred Securities) 4,124,000 4,124,000 Deferred compensation liability 2,368,766 2,294,717 Accrued interest and other liabilities 1,018,528 895,168 Total liabilities 140,116,075 139,404,461 Stockholders' equity Common stock, no par value, 10,000,000 shares authorized with 2,208,491 and 2,187,349 issued and outstanding at June 30, 2007 and December 31, 2006, respectively 5,289,593 5,100,037 Undivided profits 7,438,055 6,795,987 Accumulated other comprehensive (loss) income, net of tax (18,009 ) 4,809 Total stockholders' equity 12,709,639 11,900,833 Total liabilities and stockholders' equity $ 152,825,714 $ 151,305,294 See accompanying notes 3 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) ThreeMonthsEnded June 30, SixMonthsEnded June 30, 2007 2006 2007 2006 INTEREST INCOME Interest and fees on loans $ 2,897,556 $ 2,584,232 $ 5,586,406 $ 5,141,779 Interest on investment securities: U.S. Teasuries and agencies 40,397 36,905 77,195 73,703 State and political subdivisions 57,429 74,288 116,586 149,512 Corporate and other investments 16,751 15,782 25,177 24,256 Interest on deposits in banks 91,111 128,644 149,529 234,599 Total interest income 3,103,244 2,839,851 5,954,893 5,623,849 INTEREST EXPENSE Interest-bearing demand deposits 305,981 267,595 609,589 490,381 Savings deposits 27,960 27,125 54,634 52,279 Time deposits 387,240 281,074 749,323 561,486 Other borrowings 207,128 212,679 409,155 419,708 Total interest expense 928,309 788,473 1,822,701 1,523,854 Net interest income 2,174,935 2,051,378 4,132,192 4,099,995 PROVISION FOR LOAN LOSSES - - - 26,000 Net interest income after provision for loan losses 2,174,935 2,051,378 4,132,192 4,073,995 NONINTEREST INCOME Service charges and fees 235,186 261,021 453,860 511,414 Trust fee income 176,102 165,149 349,495 324,192 Investment sales commissions 106,774 120,529 207,052 211,817 Mortgage loan sales and servicing fees 104,389 119,660 216,140 245,584 Other income 49,538 39,334 95,257 73,380 Total noninterest income 671,989 705,693 1,321,804 1,366,387 4 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (Unaudited) (continued) ThreeMonthsEnded June 30, SixMonthsEnded June 30, 2007 2006 2007 2006 NONINTEREST EXPENSE Salaries and benefits $ 1,250,589 $ 1,217,327 $ 2,446,738 $ 2,448,873 Occupancy 212,267 226,123 429,431 454,403 Supplies 48,166 40,109 88,208 80,269 Postage and freight 30,520 28,939 54,048 49,810 Outside services 174,482 178,142 368,470 346,296 Advertising 15,010 15,897 34,997 30,373 Loan collection expense 14,226 5,356 26,766 25,041 Securities and trust department expenses 84,050 82,253 165,297 139,602 Other expenses 197,046 188,508 349,792 378,895 Total noninterest expense 2,026,356 1,982,654 3,963,747 3,953,562 INCOME BEFORE INCOME TAXES 820,568 774,417 1,490,249 1,486,820 PROVISION FOR INCOME TAXES 299,544 276,188 540,729 528,009 NET INCOME 521,024 498,229 949,520 958,811 OTHER COMPREHENSIVE INCOME Unrealized holding gain/(loss) arising during the period, net of tax (29,333 ) (35,234 ) (22,818 ) (71,922 ) COMPREHENSIVE INCOME $ 491,691 $ 462,995 $ 926,702 $ 886,889 EARNINGS PER SHARE OF COMMON STOCK Basic earnings per share $ 0.24 $ 0.23 $ 0.43 $ 0.44 Diluted earnings per share $ 0.24 $ 0.23 $ 0.43 $ 0.44 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING Basic 2,206,559 2,177,178 2,198,406 2,174,052 Diluted 2,209,855 2,185,702 2,204,089 2,182,414 See accompanying notes 5 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Unaudited) Common Stock Undivided Accumulated Other Comprehensive Total Stockholders' Shares Amount Profits Income (Loss) Equity Balance, December 31, 2005 2,166,006 $ 4,858,728 $ 5,376,065 $ 28,438 $ 10,263,231 Bonuses paid in stock for 2005 1,686 20,000 - - 20,000 Sale of nonregistered stock 83 1,009 - - 1,009 Stock-based compensation - 15,251 - - 15,251 Exercise of stock options 4,212 22,500 - - 22,500 Cash dividends paid - - (383,566 ) - (383,566 ) Dividends reinvested in stock 15,362 182,549 (182,549 ) - - Net income and comprehensive income - - 1,986,037 (23,629 ) 1,962,408 Balance, December 31, 2006 2,187,349 $ 5,100,037 $ 6,795,987 $ 4,809 $ 11,900,833 Exercise of stock options 13,793 99,999 - - 99,999 Stock-based compensation - 796 - - 796 Cash dividends paid - - (218,691 ) - (218,691 ) Dividends reinvested in stock 7,349 88,761 (88,761 ) - - Net income and comprehensive income - - 949,520 (22,818 ) 926,702 Balance, June 30, 2007 2,208,491 $ 5,289,593 $ 7,438,055 $ (18,009 ) $ 12,709,639 See accompanying notes 6 Index OREGON PACIFIC BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Six Months Ended June 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES Net income $ 949,520 $ 958,811 Adjustments to reconcile net income to net cash from operating activities: Depreciation and amortization 303,836 290,504 Provision for loan losses - 26,000 Stock-based compensation 796 7,626 Net change in mortgage loans held-for-sale 57,457 257,115 Loss on disposition of premises, equipment, and other real estate 7,650 - Net decrease (increase) in accrued interest and other assets 1,409,124 (175,686 ) Net increase (decrease) in accrued interest and other liabilities 197,409 (396,554 ) Net cash from operating activities 2,925,792 967,816 CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sales and maturities of available-for-sale securities 1,540,000 690,000 Purchases of available-for-sale securities (1,000,000 ) - Purchase of restricted equity securities (450 ) - Net increase in interest-bearing deposits in banks (1,774,670 ) (665,075 ) Loans originated, net of principal repayments (1,339,498 ) (2,877,289 ) Purchase of premises and equipment (1,517,969 ) (571,183 ) Purchase of brokerage firm - (140,000 ) Net cash from investing activities (4,092,587 ) (3,885,547 ) CASH FLOWS FROM FINANCING ACTIVITIES Net (decrease) increase in demand and savings deposit accounts (76,974 ) 7,407,167 Net increase (decrease) in time deposits 2,826,013 (2,412,072 ) Proceeds from Federal Home Loan Bank borrowings 1,500,000 1,522,000 Repayment of Federal Home Loan Bank borrowings (3,842,168 ) (1,927,500 ) Change in debt from purchase of brokerage firm 107,334 (322,000 ) Proceeds from exercise of common stock options 99,999 22,500 Stock bonuses granted - 20,000 Cash dividends paid (218,691 ) (167,195 ) Net cash from financing activities 395,513 4,464,900 NET (DECREASE) INCREASE IN CASH AND CASH EQUIVALENTS (771,282 ) 1,547,169 CASH AND CASH EQUIVALENTS, beginning of period $ 4,473,047 $ 5,018,838 CASH AND CASH EQUIVALENTS, end of period $ 3,701,765 $ 6,566,007 SCHEDULE OF NONCASH ACTIVITIES Stock dividends reinvested $ 88,761 $ 93,472 Change in fair value of AFS securities, net of tax $ (22,818 ) $ (71,922 ) See accompanying notes 7 Index Oregon Pacific Bancorp Notes to Consolidated Financial Statements June 30, 2007 (Unaudited) Note 1 –
